Order modified in accordance with the memorandum and, as modified, affirmed, without costs of this appeal to either party. Memorandum: We think the order made is substantially correct. However, it is conceded by claimant that paragraph marked (2) should be amended by adding after the word “ acquisition ” the words “ and prior to the accident ”. The order should be amended accordingly. We also think the words “ or on similar machines ” in the same paragraph should be stricken from the order. The question of fact depends upon the condition of the machine from which claimant received his injuries and not the condition of a “ similar ” machine. All concur. (Cross appeals from an order of the Court of Claims, granting claimant’s motion for an examination of defendant before trial, but denying motion for examination of certain photographs taken by defendant.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Van Duser, JJ.